384 F.3d 989
Ahmed Hassan ALI, also known as Ahmed Warsame, Petitioner-Appellee,v.Mark CANGEMI, Interim Director, Bureau of Immigration and Customs Enforcement, Respondent-Appellant.
No. 04-2490.
United States Court of Appeals, Eighth Circuit.
Submitted: September 13, 2004.
Filed: September 27, 2004.
Rehearing En Banc Granted; Opinion Vacated November 23, 2004.

Appeal from the United States District Court for the District of Minnesota, Donovan W. Frank, J.
Jennifer Paisner, argued, United States Department of Justice, Washington, D.C., for appellant.
Katherine Menendez, argued, Attorney Federal Public Defender, Minneapolis, Minnesota, for appellee.
Before RILEY, LAY, and SMITH, Circuit Judges.
PER CURIAM.


1
Ahmed Hassan Ali was born in Somalia in 1967. He first entered the United States in 1995 and was arrested in Minnesota in July 2002. It is conceded that Ali is barred from deportation to Somalia as a member of the class of Ali v. Ashcroft, 346 F.3d 873 (9th Cir.2003). Ali has been held in detention awaiting deportation over seventeen months. The district court1 adopted the Magistrate Judge's recommendation for release on June 1, 2004, after de novo review. On June 17, 2004, the Government appealed this ruling.


2
Upon review of the briefs and case law, including Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001); Jama v. Ashcroft, 362 F.3d 1117 (8th Cir.2004); Jama v. INS, 329 F.3d 630 (8th Cir.2003), cert. granted, ___ U.S. ___, 124 S.Ct. 1407, 158 L.Ed.2d 76 (2004); and Ali v. Ashcroft, 346 F.3d at 880-86, this court is convinced the district court properly ordered Ali's release pursuant to Zadvydas, 533 U.S. at 701, 121 S.Ct. 2491 and Ali, 346 F.3d at 886.


3
The case is remanded to the Immigration and Naturalization Service (INS), now known as the Bureau of Immigration and Customs Enforcement (BICE) organized under the Department of Homeland Security. Upon remand, the INS shall set forth conditions of Petitioner's supervised release. The INS is instructed to terminate Ali's incarceration as soon as possible.


4
IT IS SO ORDERED.



Notes:


1
 The Honorable Donovan W. Frank, United States District Judge for the District of Minnesota